This cause came on to be and was heard by the court upon the demurrer of the defendants to the petition of the plaintiff. Upon consideration whereof, it appearing that the jurisdiction of the court of common pleas of Franklin county in the case of John P. McDonald, plaintiff, v. John L. Hamilton et al., defendants, pending in that court, is challenged by the application for a writ of prohibition, and it further appearing that an issue of fact was involved therein and determined by said court of common pleas, this court will not- undertake to review the ruling of said court of common pleas in that case upon an application for a writ of prohibition to restrain that court from further proceeding therein. A writ of prohibition is not the appropriate remedy for the correction of errors and will not lie to prevent judgment in a case which the court is authorized to adjudicate. It is therefore ordered, adjudged and decreed that the de*534murrer of the defendants to the petition herein be, and the same hereby is sustained.

Demurrer sustained.

Nichols, C. J., Jones, Matthias, Johnson, Donahue, Wanamaker and Robinson, JJ., concur.